Citation Nr: 1141648	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to an herbicide agent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to April 1958 and from May 1958 to October 1976.  He died in January 2005.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  A January 2005 certificate of death indicates that the Veteran died in January 2005 at the age of 68.  The certificate of death lists the immediate cause of death as interstitial pulmonary fibrosis.  

2.  At the time of the Veteran's death, service connection was not established for any disability.  

3.  The evidence of record does not show that a disability of service origin caused or contributed to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by military service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specifically, a June 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in the context of a claim for dependency and indemnity compensation benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, service connection was not established for any disability during the Veteran's lifetime.  A June 2007 letter provided notice and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  Accordingly, all notice requirements have been met.  

In addition, the duty to assist the appellant has also been satisfied in this case. The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The RO has also obtained a VA medical opinion a review of the Veteran's claims folder.  Based upon this review, the VA examiner provided an opinion concerning whether a disorder of military service origin caused or contributed substantially or materially to the Veteran's death.  The VA examiner also provided a rationale to support the opinion provided.  Under these circumstances, the Board finds this to be an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist by obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disorder to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  Id.  For a service-connected disorder to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The Veteran died in January 2005 at the age of 68.  The certificate of death states that the immediate cause of death was interstitial pulmonary fibrosis.  

The appellant claims that the cause of the Veteran's death was related to his active military service.  Specifically, she claims that the respiratory disorder that caused his death resulted from his exposure to an herbicide agent during service.  The Veteran had more than more than 21 years of active service when he retired in 1976.  That service included twelve months in the Republic of Vietnam in 1970 and 1971.  

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the appellant was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Therefore, the Veteran is presumed to have been exposed to an herbicide agent during service.  

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

In addition, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and lung cancer becomes manifest to a degree of 10 percent within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

At the time of the Veteran's death, service connection was not established for any disability.  A rating decision in February 2003, prior to the Veteran's death in January 2005, denied service connection for interstitial lung disease.  Although the Veteran initiated an appeal to that decision, he did not perfect this appeal to the Board prior to his death.  Nevertheless, the current appeal regarding death benefits must be decided without regard to the February 2003 decision during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

As the interstitial pulmonary fibrosis that caused the Veteran's death is not among the diseases presumed to be caused by exposure to an herbicide agent, service connection cannot be presumed to have been incurred in service on this basis.  Nevertheless, service connection may still be established on the basis of direct service incurrence if the evidence shows a direct connection between the interstitial pulmonary fibrosis and the Veteran's presumed exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records show that he was treated periodically during service for colds and other upper respiratory infections.  A chronic pulmonary disorder was not diagnosed.  The report of his separation examination in August 1976 indicates that examination of the Veteran's lung and chest was normal.  

Post-service treatment records demonstrate that the Veteran was evaluated in December 1999 for a right hilar mass found on chest x-ray.  An operative note for a mediastinoscopy in December 1999 only noted the Veteran's history of exposure to Agent Orange in Vietnam.  After extensive evaluations through 2003, which included consideration of a diagnosis of coal worker's pneumoconiosis due to the Veteran's reported working with coal for three winters during service, the final diagnosis was pulmonary fibrosis, etiology uncertain.  One examiner stated that it was felt that his lung disease was not secondary to chemicals.  

Subsequently, additional testing, including pulmonary function testing, indicated a diagnosis consistent with pulmonary fibrosis.  The Veteran died at home in January 2005.  An autopsy was not performed.  

A private physician wrote in April 2007 that, 

I have treated [the Veteran] for several years prior to his death [in January 2005] for interstitial pulmonary fibrosis.  This condition quite possibly is due to the patient's exposure to herbicides sprayed in Vietnam while he was a pilot.  

The appellant testified at a hearing at the RO in November 2008 that the Veteran had a cough and other pulmonary symptoms, including night sweats, at the time of his separation from service in 1976.  She indicated that the Veteran received 

medical treatment for a lung condition in 1985, but she had been unable to obtain records of that treatment.  The appellant also testified that many doctors believed that the Veteran may have had lung cancer.  

In February 2009, the RO obtained an opinion from a VA physician regarding the etiology of the lung disease that caused the Veteran's death.  The physician reviewed the Veteran's pertinent medical history in detail.  The physician stated, 

Interstitial pulmonary fibrosis is less likely as not (less than 50/50 probability) caused by or a result of veteran's status as a pilot in the military spraying chemicals and Agent Orange in Vietnam.  Based on all available documentation, patient's death is certified as caused by interstitial pulmonary fibrosis.  While in military service as a pilot in Vietnam, he evidently flew missions that involved spraying of chemicals, including Agent Orange.  Notwithstanding, an association between exposure to Agent Orange and development of pulmonary fibrosis has not been established in the medical literature to date.  A possible alternative etiology was suggested, i.e. coal exposure, but this could not be corroborated.  Regrettably, documented correlation between any putative specific environmental exposure and development of chronic restrictive pulmonary disease during service is lacking.  Absent further information, his chronic restrictive pulmonary condition is therefore considered idiopathic in nature.  

After reviewing the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

The medical evidence shows that the Veteran did not develop interstitial pulmonary fibrosis until 1999, over twenty years after his separation from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The Veteran's service treatment records are negative for a diagnosis of interstitial pulmonary fibrosis or any other chronic pulmonary disorder.  

Moreover, although a private physician provided an opinion in April 2007 that the Veteran's interstitial pulmonary fibrosis was "quite possibly" due to his exposure to herbicides, this opinion is speculative and therefore of little probative value.  Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Furthermore, the examiner did not provide any rationale to support his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds this opinion to be of little probative weight.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion).   

The February 2009 VA physician reviewed the Veteran's entire medical history, including the service treatment records and the private physician's opinion, in detail.  In addition, the physician reviewed the medical literature and noted that an association between exposure to Agent Orange and development of pulmonary fibrosis had not been established.  Finally, the examiner stated that, without further 

information indicating otherwise, the Veteran's chronic restrictive pulmonary disease was considered idiopathic in nature, i.e., of unknown etiology.  Because the VA physician reviewed all available relevant medical records, as well as the pertinent medical literature, and provided adequate rationale for the opinion, the Board accords that opinion great probative weight.  

Despite the appellant's hearing testimony that many doctors believed the Veteran could have had lung cancer, the treatment records do not reflect such a diagnosis.  As such, no presumption applies, either on the basis of chronic disease or as due to exposure to an herbicide agent.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

Further, despite the appellant's testimony that the Veteran had pulmonary symptoms at the time of his separation from service, the report of his separation examination states that examination of his lungs and chest was normal.  Although the appellant is competent to report the symptoms and manifestations of what she witnessed, her testimony is not competent and sufficient to associate the reported symptoms to any chronic respiratory disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the clinical findings of the service department physician and the Veteran's own statements at the time of his separation from service outweigh the appellant's lay statements regarding his symptoms at that time.  

Accordingly, the weight of the probative and competent evidence of record does not link the Veteran's fatal disease process to his active military service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


